Citation Nr: 1204350	
Decision Date: 02/06/12    Archive Date: 02/16/12

DOCKET NO.  10-02 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss disability.

2.  Entitlement to an initial compensable rating for service-connected left ear hearing loss disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

N. L. Rippel


INTRODUCTION

The Veteran had active service from November 1980 to July 1988.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  

In August 2011, the Veteran provided testimony before the undersigned Veterans Law Judge at a Travel Board hearing held at the RO.  A transcript of the hearing is in the claims folder.

The issue of whether new and material evidence has been presented to reopen the claim of entitlement to service connection for tinnitus is raised by statements made by the Veteran and his representative at the Travel Board hearing.  This issue has not been addressed by the RO.  Therefore, it is referred to the RO for appropriate action. 


FINDINGS OF FACT

1.  The Veteran's right ear hearing loss disability originated during his active service.

2.  In August 2011, prior to the promulgation of the Board's decision in the appeal, the Veteran withdrew his appeal with respect to the issue of an initial compensable rating for service-connected left ear hearing loss disability.


CONCLUSIONS OF LAW

1.  Right ear hearing loss disability was incurred in active duty.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2011). 

2.  The criteria for withdrawal of a Substantive Appeal for the issue of entitlement to an initial compensable rating for service-connected left ear hearing loss disability by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board notes that the Veteran has been provided all required notice, to include notice pertaining to the disability-rating and effective-date elements of his claim.  In addition, the Board has determined that the evidence currently of record is sufficient to establish the Veteran's entitlement to service connection for left ear hearing loss disability.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A or 38 C.F.R. § 3.159. 

Service Connection for Right Ear Hearing Loss Disability

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

For the purpose of applying the laws administered by VA, impaired hearing will be considered a disability when the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

In reviewing the evidence, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992). 

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage v. Gober, 10 Vet. App. 488, 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). 

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007).  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Id. at 1376-77; see also Buchanan v. Nicholson, 451 F .3d 1331, 1337   (Fed.Cir.2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept 14, 2009). 

In evaluating a claim, the Board's duty is to assess the credibility and probative weight of the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54. 

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim. 

The Veteran asserts that he had exposure to in-service acoustic trauma, to include from vehicle mechanic duties and weapons qualification on a continual basis.  He indicated in his claim for service connection filed in February 2009 that he had noticed hearing loss since 1981 when he was stationed at Fort Campbell.  In his testimony before the undersigned he urges that his right ear hearing loss has been present since three to four months after service.  

The Veteran's DD 214 confirms that his military occupational specialty was wheel vehicle repairer and that he was qualified for weapons, including M-16's.  His record is generally consistent with his assertions as to acoustic trauma in service.  The Board also notes parenthetically that service connection for left ear hearing loss disability based on acoustic trauma is in effect.  Considering the record in its entirety, the Board finds that he was exposed to acoustic trauma in service. 


Service treatment records (STRs) include an enlistment examination report, which shows that pure tone thresholds, in decibels, were as follows: 




HERTZ




500
1000
2000
3000
4000
6000
RIGHT
20
10
5
5
10
15

A February 1982 examination report shows that pure tone thresholds, in decibels, were as follows: 




HERTZ




500
1000
2000
3000
4000
6000
RIGHT
20
15
10
15
15
30

A January 1985 examination report shows that pure tone thresholds, in decibels, were as follows: 




HERTZ




500
1000
2000
3000
4000
6000
RIGHT
20
10
10
10
20
25

A June 1988 examination report shows that pure tone thresholds, in decibels, were as follows: 




HERTZ




500
1000
2000
3000
4000
6000
RIGHT
20
10
0
25
25
25

VA treatment records dated from July 2001 reflect complaints of right ear hearing deficit.  They also reflect that the Veteran has bilateral hearing aids.  


An April 2009 VA examination report notes that on the authorized audiological evaluation, pure tone thresholds, in decibels, were as follows: 




HERTZ




500
1000
2000
3000
4000
AVG
RIGHT
10
15
15
55
65
37.5

Speech audiometry revealed speech recognition ability of 98 percent in the right ear.  The review of the record noted that the Veteran reported that hearing problems and tinnitus began in service.  Post service work in a factory was noted to have been done with the aid of hearing protection.  The examiner made a diagnosis as to the right ear of sensorineural hearing loss.  The examiner opined that the hearing loss in the right ear was less likely as not due to military noise exposure.  The examiner supported this opinion by noting the normal audiogram at separation from service and no hearing loss in the right ear for 18 years since service.  

In a statement dated in August 2011, the Veteran's private nurse practitioner opined that the Veteran's current bilateral hearing loss disability, which has been present since service, is due to acoustic trauma in service.  

The medical evidence confirms the Veteran currently has right ear hearing loss disability, as defined by VA regulation. 

Furthermore, the Veteran is competent to testify as to observable symptoms such as hearing difficulty, because this symptom is capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370 (2002); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Layno, supra.  Given the statements from the Veteran, the Board finds his assertions of right ear hearing loss dating back to service to be credible.  While the Veteran may have had additional post-service noise exposure, he indicates that ear protection was used, and the Board has no reason to doubt the credibility of the Veteran's statements included in his claim.  Nor does the Board have any substantive reason to discredit the opinion of the private nurse practitioner.  Although it has considered the opinion of the VA examiner, the Board finds the evidence to be at least in equipoise as to the critical issue of the etiology of the current hearing loss in the right ear.  The Veteran is currently experiencing right ear hearing loss disability, as noted in the VA treatment records and examination report above.  Thus, the Veteran's statements here establish continuity of symptomatology such as to enable a grant of service connection for right ear hearing loss disability. 

Resolving the benefit of the doubt in the Veteran's favor, and without ascribing error to the action of the RO, the Board finds that the criteria for service connection for right ear hearing loss disability are met.  38 U.S.C.A. §5107(b); 38 C.F.R. § 3.102.  

Initial Compensable Rating for Left Ear Hearing Loss Disability

An appellant may withdraw an appeal in writing or on the record at a hearing on appeal at any time before the Board promulgates a final decision.  38 C.F.R. § 20.204.  When an appellant does so, the withdrawal effectively creates a situation where there no longer exists any allegation of error of fact or law.  Consequently, in such an instance, the Board does not have jurisdiction to review the appeal, and the appropriate action by the Board is dismissal.  38 U.S.C.A. §§ 7104, 7105(d). 

An initial compensable rating for service-connected left ear hearing loss disability was assigned in a June 2009 rating decision.  This appeal ensued.  

In testimony received by the Board in August 2011, the appellant indicated that he wished to withdraw his appeal with respect to the certified issue of an initial compensable rating for service-connected left ear hearing loss disability.  The Veteran's representative confirmed the Veteran's request.  This withdrawal certainly permissible under the Board's rules of practice.  See 38 C.F.R. § 20.204.  Given the appellant's clear intent to withdraw his appeal in this matter, further action by the Board in the matter would not be appropriate.  38 U.S.C.A. § 7105. 

(CONTINUED ON NEXT PAGE) 

ORDER

Service connection for right ear hearing loss disability is granted.  

The appeal for initial compensable rating for service-connected left ear hearing loss disability is dismissed. 



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


